Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Hulihan (Reg. No. 68,483) on 22 April 2022.

The application has been amended as follows: 
	In Claims:

1.	(Currently Amended)  A computer-implemented method comprising:
identifying textual elements in social media message content to be available for view by a network of users, the social media message content comprising an existing string of text, and the social media message content having been composed by a user of the network of users;
determining whether the social media message content is indefinite as to at least one audience, the determining whether the social media message content is indefinite as to the at least one audience comprising predicting a likelihood of confusion based on:
(i) at least one of the textual elements of the social media message content;
(ii) markup of the social media message content, the markup comprising at least a hashtag and an @mention; and
(iii) at least one selected from the group consisting of: location, time, and date of the social media message content;  
determining, based on the identified textual elements, a plurality of different candidate audiences, of the network of users, to which the social media message content is potentially targeted, wherein the determining the plurality of different candidate audiences partitions the network of users based on similarity in text element usage across posts by users of the network of users and further on a respective corresponding contextual understanding, of a plurality of different contextual understandings, given to the social media message content;
indicating, to a user, the plurality of candidate audiences and, for each candidate audience of the plurality of different candidate audiences, a suggested one or more additional textual elements to apply to the social media message content to clarify a meaning of at least one of the textual elements of the social media message content and thereby tailor the social media message content to an audience of the plurality of different candidate audiences and corresponding contextual understanding based on the clarified meaning of the at least one of the textual elements; and
modifying the social media message content with the one or more additional textual elements for a target audience of the plurality of different candidate audiences, wherein the modifying adds the one or more additional textual elements to the social media message content to augment the existing string of text by adding the one or more additional textual elements to the existing string of text and targets the social media message content to the target audience.
2.	(Cancelled)
4.	(Currently Amended)  The method of claim 1, further comprising: 
presenting an interface through which the user selects the one or more additional textual elements with which the social media message content is modified, the interface presenting selectable indications of the plurality of different candidate audiences, and, for each audience of the plurality of different candidate audiences, the respective one or more additional textual elements to augment the social media message content to target the social media message content; 
receiving via the interface user selections of the one or more additional textual elements with which to modify the social media message content, and a specification, by the user, of an order in which the identified textual elements of the social media message content and the one or more additional elements are to appear in the augmented string of text; and 
performing the modifying based on receiving the user selections, wherein the existing string of text is augmented with the user selections of the one or more additional textual elements and positions the identified textual elements of the social media message content and the one or more additional elements in the order specified by the user.
9.	(Currently Amended)  A computer program product comprising:
a computer readable storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising:
identifying textual elements in social media message content to be available for view by a network of users, the social media message content comprising an existing string of text, and the social media message content having been composed by a user of the network of users;
determining whether the social media message content is indefinite as to at least one audience, the determining whether the social media message content is indefinite as to the at least one audience comprising predicting a likelihood of confusion based on:
(i) at least one of the textual elements of the social media message content;
(ii) markup of the social media message content, the markup comprising at least a hashtag and an @mention; and
(iii) at least one selected from the group consisting of: location, time, and date of the social media message content;
determining, based on the identified textual elements, a plurality of different candidate audiences, of the network of users, to which the social media message content is potentially targeted, wherein the determining the plurality of different candidate audiences partitions the network of users based on similarity in text element usage across posts by users of the network of users and further on a respective corresponding contextual understanding, of a plurality of different contextual understandings, given to the social media message content;
indicating, to a user, the plurality of candidate audiences and, for each candidate audience of the plurality of different candidate audiences, a suggested one or more additional textual elements to apply to the social media message content to clarify a meaning of at least one of the textual elements of the social media message content and thereby tailor the social media message content to an audience of the plurality of different candidate audiences and corresponding contextual understanding based on the clarified meaning of the at least one of the textual elements; and
modifying the social media message content with the one or more additional textual elements for a target audience of the plurality of different candidate audiences, wherein the modifying adds the one or more additional textual elements to the social media message content to augment the existing string of text by adding the one or more additional textual elements to the existing string of text and targets the social media message content to the target audience.
10.	(Cancelled)
12.  	(Currently Amended)  The computer program product of claim 9, wherein the method further comprises: 
presenting an interface through which the user selects the one or more textual additional elements with which the social media message content is modified, the interface presenting selectable indications of the plurality of different candidate audiences, and, for each audience of the plurality of different candidate audiences, the respective one or more additional textual elements to augment the social media message content to target the social media message content; 
receiving via the interface user selections of the one or more additional textual elements with which to modify the social media message content, and a specification, by the user, of an order in which the identified textual elements of the social media message content and the one or more additional elements are to appear in the augmented string of text; and 
performing the modifying based on receiving the user selections, wherein the existing string of text is augmented with the user selections of the one or more additional textual elements to position the identified textual elements of the social media message content and the one or more additional elements in the order specified by the user.
15.	(Currently Amended)  A computer system comprising:
a memory; and
a processor in communication with the memory, wherein the computer system is configured to perform a method, the method comprising:
identifying textual elements in social media message content to be available for view by a network of users, the social media message content comprising an existing string of text, and the social media message content having been composed by a user of the network of users;
determining whether the social media message content is indefinite as to at least one audience, the determining whether the social media message content is indefinite as to the at least one audience comprising predicting a likelihood of confusion based on:
(i) at least one of the textual elements of the social media message content;
(ii) markup of the social media message content, the markup comprising at least a hashtag and an @mention; and
(iii) at least one selected from the group consisting of: location, time, and date of the social media message content;
determining, based on the identified textual elements, a plurality of different candidate audiences, of the network of users, to which the social media message content is potentially targeted, wherein the determining the plurality of different candidate audiences partitions the network of users based on similarity in text element usage across posts by users of the network of users and further on a respective corresponding contextual understanding, of a plurality of different contextual understandings, given to the social media message content;
indicating, to a user, the plurality of candidate audiences and, for each candidate audience of the plurality of different candidate audiences, a suggested one or more additional textual elements to apply to the social media message content to clarify a meaning of at least one of the textual elements of the social media message content and thereby tailor the social media message content to an audience of the plurality of different candidate audiences and corresponding contextual understanding based on the clarified meaning of the at least one of the textual elements; and
modifying the social media message content with the one or more additional textual elements for a target audience of the plurality of different candidate audiences, wherein the modifying adds the one or more additional textual elements to the social media message content to augment the existing string of text by adding the one or more additional textual elements to the existing string of text and targets the social media message content to the target audience.
16.	(Cancelled)
18.  	(Currently Amended)  The computer system of claim 15, wherein the method further comprises: 
presenting an interface through which the user selects the one or more additional textual elements with which the social media message content is modified, the interface presenting selectable indications of the plurality of different candidate audiences, and, for each audience of the plurality of different candidate audiences, the respective one or more additional textual elements to augment the social media message content to target the social media message content; 
receiving via the interface user selections of the one or more additional textual elements with which to modify the social media message content, and a specification, by the user, of an order in which the identified textual elements of the social media message content and the one or more additional elements are to appear in the augmented string of text; and 
performing the modifying based on receiving the user selections, wherein the existing string of text is augmented with the user selections of the one or more additional textual elements to position the identified textual elements of the social media message content and the one or more additional elements in the order specified by the user.



Allowable Subject Matter
Claims 1, 3-9, 11-15, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims does not appear to be anticipated nor rendered obvious in view of the cited art of record. Particularly, the amended claims require determining whether the social media content is indefinite to at least one audience based on (i) at least one textual elements of the social media message, (ii) at least a hashtag and an @mention of the social media message, and (iii) at least one selected from the group consisting of: location, time, and date of the social media message content. The claim then requires determining a plurality of different candidate audiences, by partitioning the network of users based on similarity in text element usage across posts by users of the network of users and on a respective corresponding contextual understanding given to the social media message content. The social media message content is then modified with additional text elements selected by a user for a target audience by adding one or more additional textual elements to the social media message content. These features, in the context of the remainder of the claim, do not appear to be anticipated nor rendered obvious in view of the cited prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938. The examiner can normally be reached M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES D ADAMS/Primary Examiner, Art Unit 2152